Exhibit 10.10

 

[FORM OF]

REVOLVING NOTE

 

 

FOR VALUE RECEIVED, the undersigned (the “Borrowers”), hereby promises to pay
to                          or registered assigns (the “Lender”), in accordance
with the provisions of the Senior Unsecured Credit Agreement dated as of
April 1, 2008 (as amended, modified, supplemented or extended from time to time,
the “Credit Agreement”) among Mac-Gray Corporation, a Delaware corporation (the
“Parent Borrower”), Mac-Gray Services, Inc., a Delaware corporation (“MGS”),
Intirion Corporation, a Delaware corporation (“Intirion”; together with the
Parent Borrower and MGS, each a “Borrower” and collectively, the “Borrowers”),
the Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent. Capitalized terms used but not otherwise defined herein
have the meanings provided in the Credit Agreement.

 

The Borrowers promise to pay interest on the unpaid principal amount of each
Revolving Loan from the date of such Revolving Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Credit Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Credit Agreement.

 

This Revolving Note is one of the Revolving Notes referred to in the Credit
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. Upon the occurrence
and continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Revolving Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Credit Agreement. Revolving Loans made by the Lender shall be evidenced by
one or more loan accounts or records maintained by the Lender in the ordinary
course of business. The Lender may also attach schedules to this Revolving Note
and endorse thereon the date, amount and maturity of its Revolving Loans and
payments with respect thereto.

 

Each Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Revolving Note.

 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

THIS REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

 

 

 

MAC-GRAY CORPORATION

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

MAC-GRAY SERVICES, INC.

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

INTIRION CORPORATION

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------